Graves, J.
This record presents the single question of law whether it was competent for the plaintiff to give parol evidence that his written assignment to the defendant, absolute in form, of a particular payment described in a mortgage, together with the accompanying note, was in fact made as security for a sum of money borrowed by the plaintiff of the defendant, and not as an unqualified transfer. The circuit judge allowed the evidence and the defendant excepted. The ruling was correct.
The purpose of the evidence was to explain the true consideration between the parties to the contract, and apply the instrument to the subject-matter, and this was entirely proper. Colman v. Post 10 Mich. 422; Kimball v. Myers 21 Mich. 276; Bowker v. Johnson 17 Mich. 42.
*358Tbe question of credibility and tbe effect of tbe evidence was for tbe circuit judge wbo found tbe facts, and bis determination is conclusive.
Tbe judgment is affirmed with costs.
Tbe other Justices concurred.